Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 
Status of Claims
3.	Claims 36-39, 41-52, 54, and 56-58 are pending in this application.

Response to Arguments
4.	Applicant's arguments filed 03/22/21have been fully considered but they are not persuasive. They were also fully addressed in the previous office action. The examiner notes that the claimed invention relies heavily on “wherein” clauses that do not give meaning and purpose to manipulative steps (MPEP 2111.04). Positively reciting manipulative steps would be likely to differentiate from the prior art. Suggested claim language is provided below. 
5.	Regarding the claim rejections under 35 U.S.C. 103, Applicant has argued against the references individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, Applicant’s arguments display a lack of knowledge as to the fundamentals of nuclear reactions. 
6.	The proposed combination modifies the transmutation method of Szilard with a parent material (the material undergoing nuclear transmutation) as taught by Ball.  Applicant argues that the claim limitation “maintaining a fission reaction at a subcritical level between a portion of the neutrons and the parent material to produce the medical isotope” is not taught by the proposed combination. The examiner respectfully disagrees. 
7.	Szilard discloses maintaining a transmutation reaction between a portion of the neutrons and the parent material to produce the medical isotope (column 1, lines 45-54, column 2, lines 18-38, and column 3, line 71 through column 4, line 28). Szilard states “uncharged nuclei i. e. neutrons, penetrate even substances containing the heavier elements without ionization losses, and will cause the formation of radioactive substances in the layer 14 exposed to them. It is found that when various elements are irradiated with neutrons by the process described above, practically all elements which become radio-active transmute into their own radio-active isotopes.” Szilard, accordingly, discloses maintaining a reaction between neutrons and a parent material. The examiner notes that the claim does not require that the reaction be maintained for any specified length of time. 
8.	Szilard is silent as to the physical state and chemical identity of the parent material that is irradiated by the neutrons. Ball teaches neutron irradiation of a parent material (uranium) in aqueous solution to produce a medical isotope (Mo-99; see column 2, line 40 through column 3, line 23), the 
9.	Because Ball teaches a fissionable parent material, its combination with the method of Szilard would necessarily result in the claimed method step of “maintaining a fission reaction between a portion of the neutrons and the parent material.” The neutrons produced in the method of Szilard would fission the uranium of Ball in the parent material to transmute the uranium into smaller, lighter radioisotopes, one of which is molybdenum-99, a medical isotope. 
10.	Additionally, the solution of Ball is itself subcritical, because it requires “a reflecting container” and there are no control elements in the reactor of Ball. Furthermore, a skilled artisan would recognize that the combination of Ball’s fissionable parent material with the reactor of Szilard would necessitate its operation as a subcritical reactor. This is because placing a fissionable material in proximity to a neutron source with no means to control the amount of neutron flux the parent material receives could result in a critical or supercritical scenario that could destroy the reactor as well as endanger the surrounding area with dangerous radiation emanations. Therefore, in the combination with Szilard, the injection of neutrons into the subcritical uranium solution of Ball would result in “a fission reaction at a subcritical level.” 
11.	Accordingly, the combination of Ball’s parent material with the method of Szilard renders the claim limitation obvious. Although the limitation is not explicitly disclosed in the references, the combined teaching of the references would have suggested a step of “maintaining a fission reaction at a subcritical level between a portion of the neutrons and the parent material.” 
12.	Applicant’s arguments regarding Langenbrunner are moot because Langenbrunner is applied to the method of Szilard to teach the identity of the neutron production target. That Langenbrunner teaches a pulsed neutron source is not relevant to the rejection of the claim limitation “maintaining a fission reaction…”

14.	Regarding the prior art Cheng, in response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fission reaction is maintained at a highly multiplying but subcritical level in the parent material itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely requires “with neutron multiplication.” How that multiplication is achieved is not recited in the claim, so the limitation can be taught by any reference that discloses neutron multiplication in any manner. The examiner further notes that the specification as filed does not link subcriticality with neutron multiplication ([000109]). Instead it is linked to an attenuator and reflector ([0004]. 
15.	The remainder of Applicant's arguments apply only to the additional references alone and do not consider their combination with Szilard. Accordingly, these arguments are unpersuasive.
16.	The examiner additionally notes that neither the rejections under 35 U.S.C. 103 nor the response to arguments rely on official notice. The examiner merely establishes that controlling criticality is a fundamental consideration in the nuclear arts, and one that a skilled artisan would always take into account. This assertion is supported by at least the definition of critical: “sustaining a nuclear chain reaction” (Merriam-Webster Online). Moreover, criticality safety is a central tenet in nuclear 12 It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Objections
17.	Applicant is advised that should claim 36 be found allowable, claim 56 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 36-39, 43, 47, 54, 56, 57, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985; in view of Langenbrunner, US Publication 2009/0316850; in view of Ball, US Patent 5, 596,611; in further view of Cheng, US Patent 4,663,110.
23.	Regarding claim 36, Szilard discloses a method of producing a medical isotope, the method comprising: exciting a gas to produce an ion beam; passing the ion beam to a target chamber including a target, the target and the ion beam reacting via a fusion reaction to produce neutrons (see Fig. 1, refs. 11 and 13 and column 1, lines 35-44); positioning a parent material within an annular activation cell positioned proximate the target chamber (see Fig. 1, ref. 14); and maintaining a transmutation reaction between a portion of the neutrons and the parent material to produce the medical isotope (column 1, lines 45-54, column 2, lines 18-38, and column 3, line 71 through column 4, line 28). 
In re Leshin, 125 USPQ 416.  
25.	Szilard is silent as to the physical state and chemical identity of the parent material that is irradiated by the neutrons produced in the fusion target chamber. Ball teaches neutron irradiation of a parent material (uranium) in aqueous solution to produce a medical isotope (Mo-99; see column 2, line 40 through column 3, line 23). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball because Ball teaches the predictable advantages stemming from solution-based irradiation of uranium (column 2, lines 9-23), including ease of purification, reduction of radioactive waste, and advantageous heat removal. 
26.	Although Szilard does not explicitly disclose fission reactions of its parent material, its modification with the parent material of Ball would inherently result in fission of the uranium of Ball by the neutrons produces in Szilard. Additionally, because the reactor of Szilard includes a neutron source and omits neutron control elements, one of ordinary skill in the art would recognize that the combination of Ball’s fissionable parent material with the reactor of Szilard would necessitate its operation as a subcritical reactor. This is because placing a fissionable material in proximity to a neutron source with no means to control the amount of neutron flux the parent material receives could result in a critical or supercritical scenario that could destroy the reactor as well as endanger the surrounding area with dangerous radiation emanations. 

would have found it obvious to combine such a structure with Szilard as modified by Ball—thereby enabling maintaining fission of the parent material of Ball with the fusion neutrons of Szilard at a subcritical level with neutron multiplication—because Cheng teaches that neutron multiplication “serves to increase the number of neutrons available” (column 4, lines 24-35). 
28.	Regarding claims 37 and 38, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard further discloses a method wherein the gas includes deuterium (column 1, lines 35-42). Langenbrunner further teaches the target including tritium gas ([0033]). One of ordinary skill in the art would have found it obvious to substitute the fusion reactants taught by Langenbrunner for the reasons stated above.
29.	Regarding claim 39, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. The water of the aqueous solution of Ball is inherently and necessarily a neutron moderator, so the modification of Szilard with the parent material of Ball would inherently and necessarily result in moderation of the neutrons of Szilard with the water of the aqueous solution of Ball. One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball for the reasons stated above. 
30.	Regarding claim 43, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard further discloses a method wherein the target chamber (16/13) defines a target path that is substantially linear (see Figs. 1 and 2). 
31.	Regarding claim 47, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard further discloses a method wherein the target chamber (16/13) and the ion source operable to produce the ion beam from a gas (11a; column 1, lines 37-42) together at least 
32.	Regarding claim 54, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Ball further teaches the parent material comprising uranium enriched to 20% or less in U-235 and the medical isotope being Mo-99 (column 2, line 40 through column 3, line 17).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball for the reasons stated above. 
33.	Claim 56 contains substantially the same limitations as claim 36 and is therefore rejected in the same way. 
34.	Regarding claim 57, the modification of Szilard as taught by Langenbrunner, Ball, and Cheng renders the parent claim obvious. The water of the aqueous solution of Ball is inherently and necessarily a neutron moderator, so the modification of Szilard with the parent material of Ball would inherently and necessarily result in moderation of the neutrons of Szilard with the water of the aqueous solution of Ball. One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball for the reasons stated above.
35.	Regarding claim 58, Szilard discloses a method of producing a medical isotope, the method comprising: reacting a parent material with neutrons in a hybrid reactor (see Fig. 1 and column 1, lines 35-54), the hybrid reactor comprising an ion source operable to produce an ion beam from a gas (11/11A; column 1, lines 37-42); a target chamber (11/13) including a target that interacts with the ion beam to produce the neutrons via a fusion reaction (column 1, lines 44-47; column 2, lines 18-27); and 
36.	Szilard discloses a lithium target. However, Langenbrunner teaches a similar fusion/fission reactor wherein the fusion reaction target comprises deuterium, tritium, or helium, or a combination thereof (see [0032-3]).  One of ordinary skill in the art would have found it obvious to substitute the fusion reactants taught by Langenbrunner because the reference discloses their functional equivalence to the lithium of Szilard. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
37.	Szilard is silent as to the physical state and chemical identity of the parent material that is irradiated by the neutrons produced in the fusion target chamber. Ball teaches neutron irradiation of a parent material (uranium) in aqueous solution to produce a medical isotope (Mo-99; see column 2, line 40 through column 3, line 23). The water of the aqueous solution of Ball is inherently and necessarily a neutron moderator, so the modification of Szilard with the parent material of Ball would inherently and necessarily result in moderation of the neutrons of Szilard with the water of the aqueous solution of Ball. One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball because Ball teaches the predictable advantages stemming from solution-based irradiation of uranium (column 2, lines 9-23), including ease of purification, reduction of radioactive waste, and advantageous heat removal. 
38.	Szilard does not disclose neutron multiplication. Chen discloses a similar reactor having a neutron multiplier layer (18) between a neutron-producing fusion core (12) and a material to be transmuted (20; see column 4, lines 5-35). One of ordinary skill in the art at the time of the invention

39.	Although Szilard does not explicitly disclose fission reactions of its parent material, its modification with the parent material of Ball would inherently result in fission of the uranium of Ball by the neutrons produces in Szilard. Additionally, because the reactor of Szilard as modified by Cheng includes a neutron source and neutron multiplier, but no neutron control elements, one of ordinary skill in the art would recognize that the combination of Ball’s fissionable parent material with the reactor of Szilard as modified by Cheng would necessitate its operation as a subcritical reactor. This is because placing a fissionable material in proximity to a neutron source with no means to control the amount of neutron flux the parent material receives could result in a critical or supercritical scenario that could destroy the reactor as well as endanger the surrounding area with dangerous radiation emanations.
40.	Claims 41, 42, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985 in view of Langenbrunner, US Publication 2009/0316850, Ball, US Patent 5,596,611, and Cheng, US Patent 4,663,110 in further view of Rowland et al., US Publication 2011/0176648.
41.	Regarding claims 41, 42, and 44, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claims obvious. Szilard does not disclose a neutron generator using RF resonance, an accelerator, and a magnet. Rowland teaches a neutron generator, wherein RF resonance is used to produce the ion beam ([0064]), comprising accelerating the ion beam with an accelerator positioned between an ion source operable to produce an ion beam from a gas and a target chamber ([0062]), and having a magnet positioned to define a magnetic field that collimates the ion beam within at least a portion of a linear target path ([0065]). One of ordinary skill in the art at the time of the invention would prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06.
42.	Claims 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985 in view of Langenbrunner, US Publication 2009/0316850, Ball, US Patent 5,596,611, Cheng, US Patent 4,663,110 in further view of Leung, US Patent 6,907,097.
43.	Regarding claims 45 and 46, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard does not disclose a neutron generator as claimed. Leung teaches a neutron generator having a target chamber defining a helical target path and comprising at least one magnet to define a magnetic field that directs the ion beam along the helical path (see Fig. 1B and column 3, line 38 through column 4, line 37). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the neutron source of Rowland with the medical isotope reactor of Szilard because Leung teaches its device is compact and produces a high neutron flux (see column 2, lines 15-17). Moreover, the neutron generator of Leung is functionally equivalent to the neutron generator of Szilard, making a substitution trivial to one of ordinary skill in the art.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06.
44.	Claims 48-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985 in view of Langenbrunner, US Publication 2009/0316850 Ball, US Patent 5,596,611, and Cheng, US Patent 4,663,110 in further view of Bussard, US Patent 4,370,295.
45.	Regarding claims 48-53, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claims obvious. Szilard does not disclose an attenuator proximate the activation cell, an additional moderator surrounding the activation cell, and a reflector. Bussard teaches a similar transmutation method (see Fig. 1), comprising positioning an attenuator (8) proximate an activation cell (6), converting a portion of the neutrons to thermal neutrons within the attenuator to enhance the fission reaction within the activation cell, and producing additional medical isotope by reacting s portion of the thermal neutrons and the parent material; as well as positioning an additional moderator substantially surrounding the activation cell (8), and reflecting the neutron toward the activation cell with a reflector (8) positioned proximate the activation cell (column 2, line 67 through column 3, line 7). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the additional moderating/reflecting layer of Bussard with the reactor of Szilard for the predictable purpose of reducing the thickness of the activation cell of Szilard while maintaining efficiency (see column 1, lines 50-54). 

Allowable Subject Matter
46.	The following claim 36 drafted by the examiner and considered to distinguish patentably over the art of record in this application is presented to applicant for consideration. The examiner notes that adopting this claim would necessitate cancellation of claims 48, 49, 50, 51, and 56-58. Furthermore, it is likely that amending claim 36 in this manner would require additional amendments to its dependent 

A method of producing a medical isotope, the method comprising: 
exciting a gas to produce an ion beam; 
passing the ion beam to a target chamber including a target, the target and the ion beam reacting via a fusion reaction to produce neutrons, wherein the target comprises deuterium, tritium, or helium, or a combination thereof; 
reacting the neutrons with a neutron multiplier to produce additional neutrons; 
passing the neutrons and the additional neutrons through an attenuator and producing thermal neutrons; 
positioning a parent material in an aqueous solution within an annular activation cell positioned proximate the target chamber; and 
maintaining a fission reaction at a subcritical level between at least some of the neutrons, the additional neutrons, and the thermal neutrons and the parent material ; and
producing the medical isotope via the fission reaction

Conclusion
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:00 - 5:00 pm ET.
48.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
49.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
50.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.oecd-nea.org/jcms/c_12776/criticality-safety
        2 https://www.osti.gov/servlets/purl/751136